internal_revenue_service uil number release date cc dom p si 7--plr-121646-97 re oct legend x w y z date date date date date date date date date j k l m dear we received your representative’s letter dated submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to that request the represented facts are as follows x is a corporation that elected to be treated as an s_corporation under sec_1362 effective for its taxable_year beginning on date x's sole shareholder is z a qualified_subchapter_s_trust the beneficiaries of z are w and y husband and wife on the date x elected s_corporation status x had dollar_figurej of accumulated c_corporation earnings_and_profits e_p x is on the cash_method_of_accounting with a taxable_year ending december 31st x hired a new accountant on date when the new accountant prepared x's income_tax return for the year ending date she discovered that x had excess passive_investment_income for that year over the next few months the new accountant reviewed x's income_tax returns for the years ending date and date and discovered that x also had excess passive_investment_income for those years x's new accountant determined that because x did not have taxable_income for the years ending date and date x was not liable for excessive passive_investment_income taxes for those years on date x paid excess passive_investment_income tax in the amount of dollar_figurek for the year ending date x also paid excess passive_investment_income tax in the amount of dollar_figurel for date and made a partial cash distribution of the c_corporation e_p during the year ending date on date x's new accountant informed x that x's s_corporation_election inadvertently terminated on date the new accountant promptly filed with the service a request for inadvertent termination relief under sec_1362 in the request for relief x represents that x's prior accountant was unaware that excess passive_investment_income for consecutive years would terminate the s election of a corporation with undistributed c_corporation e_p before date x believed that its s_corporation_election was still in effect x and z the sole shareholder of x and w and y the beneficiaries of z filed their income_tax returns in a manner consistent with the treatment of x as an s_corporation in the request for relief x z w and y agreed to make any adjustments necessary consistent with the treatment of x as an s_corporation as may be required in addition x z w and y represented that during the period for which x requested relief under sec_1362 z w and y in determining federal_income_tax liabilities included the proper amounts of the separately and nonseparately computed items of x as provided in sec_1366 made adjustments to stock basis as provided in sec_1367 and took into account any distributions x made as provided in sec_1368 sec_1361 defines an s_corporation for any taxable_year as a small_business_corporation for which an election under sec_1362 is in effect for that year sec_1362 provides that an election under sec_1362 is terminated whenever the corporation has subchapter_c_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than percent of which are passive_investment_income the termination is effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year sec_1375 provides that if an s_corporation has accumulated e_p at the close of the taxable_year and gross_receipts more than percent of which are passive_investment_income then there is hereby imposed a tax on the income of such corporation for such taxable_year such tax shall be computed by multiplying the excess_net_passive_income by the highest_rate of tax specified in sec_11 s_corporation regulation sec_1_1361-1 sets forth the requirements of a qualified_subchapter_s_trust qsst sec_1_1361-1 provides the requirement that all of the income of the trust is distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1_1361-1 provides that if a husband and wife are income beneficiaries of the same trust the husband and wife can file a joint_return and if each is a u s citizen or resident the husband and wife are treated by the preceding sentence as one beneficiary for the purposes of sec_1_1361-1 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation is treated as continuing to be an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 in discussing sec_1362 as it relates to inadvertent terminations state in part as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenue without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2nd sess 1982_2_cb_730 x represents that tax_avoidance was not a motive in any of the actions or events described above that the terminating event occurred without the knowledge of x that x would distribute or make a deemed_distribution of any remaining of dollar_figurej the c_corporation e_p that the dollar_figurej e_p will be reported as dividends on w and y's joint income_tax return and that x z w and y agree to make any adjustments consistent with the treatment of x as an s_corporation as might be required based on the facts submitted and the representations made we conclude that x's s_corporation_election inadvertently terminated on date because x had subchapter_c e_p at the close of each of three consecutive tax years ending on date sec_2 and and had gross_receipts for each of these tax years more than percent of which was passive_investment_income we also conclude that the termination of x’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning on date and thereafter provided that x's s_corporation_election is not otherwise terminated under sec_1362 and provided that the following conditions are met for the year ending date x must make an actual or deemed_distribution of the total remaining amount of x's c_corporation e_p further x must amend x's federal_income_tax return for the year ending date to reflect the distribution of x's c_corporation e_p to z x's sole shareholder and to adjust x's items of income loss and deduction to show that the items of income have not been reduced for any excess passive_investment_income tax paid under sec_1375 z the shareholder of x and w and y the beneficiaries of z also must amend their federal_income_tax returns for the year ending date to report the distribution from x of the total amount of x's c_corporation e_p dividend income actual dividends and deemed dividends received during the year ending date and to reflect the adjusted items of income loss and deduction that x reports on its amended_return for the year ending date as required above x must send a payment of dollar_figurem attached to a copy of this letter and copies of the amended federal_income_tax returns for x z w and y for the year ending date to the internal_revenue_service attn mona langmaid lowell street-entity stop andover ma on x's timely filed original federal_income_tax return for the year ending date x reported that it had made a partial cash distribution of x's c_corporation e_p to shareholder z for the years ending date and date x properly paid the sec_1375 sting_tax that x owed in the current_year the service refunded the sec_1375 tax that x paid for the year ending date the payment of dollar_figurem that x must send to andover attached to a copy of this letter properly accounts for the sec_1375 tax paid for the years ending date and date and properly accounts for the refund of the sec_1375 tax in the current_year the payment of dollar_figurem also properly accounts for the sec_1366 passthrough amount of items of income loss and deduction for x's payment of the sec_1375 tax for the excess passive_investment_income for years ending date and date and the current_year refund of the sec_1375 tax paid for the year ending date further the payment of dollar_figurem properly accounts for the tax and interest from date the date x's total amount of c_corporation e_p should have been distributed to the present that x owed on the distribution actual and deemed distributions of the previously undistributed c_corporation e_p x must submit the payment of dollar_figurem and x z w and y must submit the amended returns no later than days from the date of this ruling letter no additional payment is due this ruling shall be null and void if the requirements of this letter are not met except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically we express or imply no opinion as to z’s status as qsst this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours christine e ellison branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purpose
